Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 20,
2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00198-CV


   CHRISTOPHER A. BRYAN AND MARIANNE MCBRIDE, Appellants

                                         V.

     CHARLES ANDERSON AND C N C INDUSTRIES, LLC, Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-51605


                  MEMORANDUM OPINION

      This is an appeal from a judgment signed March 1, 2017. On July 10, 2017,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.